The petition in error was filed May 16, 1934, and brief of plaintiff in error September 28, 1934. No brief has been filed for the defendant in error nor has any excuse been offered for such failure. Under such circumstances, it is not the duty of the court to search the record for some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief of plaintiff in error, the court may reverse the cause in accordance with the prayer of the plaintiff in error.
The cause is reversed and remanded, with directions to vacate the judgment entered and enter judgment for defendant.
McNEILL, C. J., OSBORN. V. C. J., and RILEY, BUSBY and PHELPS, JJ., concur.